                Case 5:19-cv-01216 Document 1 Filed 10/10/19 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

JUAN RIVAS,                                         )
                                                    )
                    Plaintiff,                      )
                                                    )
v.                                                  )                  5:19-CV-1216
                                                    )
BEXAR COUNTY,                                       )
                                                    )
                    Defendant.                      )

                                      NOTICE OF REMOVAL

COMES NOW, DEFENDANT BEXAR COUNTY and files this Notice of Removal pursuant to

28 U.S.C. § 1446(a).

                                         INTRODUCTION

1.        On September 5, 2019, Plaintiff Juan Rivas filed an Original Petition in Cause No. 2019-

CI-18523, Juan Rivas v. Bexar County, in the 131st Judicial District Court, Bexar County (“State

Court Action”).1

2.        The citation for was issued on September 10, 2019 and served on Defendant Bexar County

on September 11, 2019.2

3.        On October 4, 2019, Defendant Bexar County filed its Original Answer.

4.        Defendant Bexar County is filing file its Notice of Removal within the 30-day period

required by 28 U.S.C. § 1446(b).




1
    A certified copy of Plaintiff’s Original Petition is attached as Exhibit A.
2
    A certified copy of the Citation and Return of Service is attached as Exhibit B.

Juan Rivas v. Bexar County                                                                      1
Defendant’s Notice of Removal
5:19-cv-1216
              Case 5:19-cv-01216 Document 1 Filed 10/10/19 Page 2 of 4



                                     BASES FOR REMOVAL

5.     Removal to this Court is proper because Plaintiff’s claims present federal questions

within the subject matter jurisdiction of this Court pursuant to 28 U.S.C. §§ 1331 and 1441(a).

Plaintiff asserts a single claim pursuant to 42 U.S.C. § 1983, alleging that officers employed by

the Bexar County Sheriff’s Office used excessive force when arresting him, in violation of his

rights under the First, Fourth, and Fourteenth Amendments to the United States Constitution.

Orig. Pet. at ¶¶ 5-9. Plaintiff does not assert any claim under state law, but to the extent that

Plaintiff intends to assert such a claim, it would be one over which this Court would have

supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

6.     Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants remove this action to the United

States District Court for the Western District of Texas, San Antonio Division, which is the judicial

district and division in which the state court action is pending.

7.     All pleadings, process, orders, and other filings in the state court action are attached to this

notice as required by 28 U.S.C. § 1446(a).

8.     Bexar Court is the only Defendant named in this case.

                                      INDEX OF EXHIBITS

9.     All file-stamped pleadings, process, orders, and other filings in the state court action are

attached to this notice as required by 28 U.S.C. § 1446(a). Those filings consist of the following:

       a)      Exhibit A:      Plaintiff’s Original Petition;

       b)      Exhibit B:      Request for Process, Citation, and Return of Service for
                               Defendant Bexar County;

       c)      Exhibit C:      Defendant Bexar County’s Original Answer; and

       d)      Exhibit D:      State District Court Docket Sheet.


Juan Rivas v. Bexar County                                                                            2
Defendant’s Notice of Removal
5:19-cv-1216
              Case 5:19-cv-01216 Document 1 Filed 10/10/19 Page 3 of 4



                                         JURY DEMAND

10.    Defendant demands a jury trial.

                                 CONCLUSION AND PRAYER

       For the foregoing reasons, Defendant respectfully requests that the Court uphold this

removal and to retain jurisdiction over this suit.



                                                     Respectfully Submitted,

                                                     JOE GONZALES
                                                     Bexar County Criminal District Attorney

                                               By:     /s/ Robert Green
                                                     ROBERT D. GREEN
                                                     Bar No. 24087626
                                                     Assistant District Attorney, Civil Division
                                                     101 W. Nueva, 7th Floor
                                                     San Antonio, Texas 78205
                                                     Telephone: (210) 335-2146
                                                     Fax: (210) 335-2773
                                                     robert.green@bexar.org




Juan Rivas v. Bexar County                                                                         3
Defendant’s Notice of Removal
5:19-cv-1216
             Case 5:19-cv-01216 Document 1 Filed 10/10/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I do hereby certify on the 10th day of October, 2019, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system, which provided electronic service
upon the following:

Dennis L. Richard
State Bar No. 16842600
The Law Office of Dennis L. Richard
14255 Blanco Rd.
San Antonio, Texas 78216
dennisrichardlaw@gmail.com
Attorney for Plaintiff


                                                     /s/ Robert Green
                                                    ROBERT D. GREEN




Juan Rivas v. Bexar County                                                                     4
Defendant’s Notice of Removal
5:19-cv-1216
